Corrected Notice of Allowability 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/22, 4/14/22 and 4/1/22 was filed after the mailing date of the Notice of Allowance on 3/10/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In response to the IDS documents filed after the mailing of the Notice of Allowance mailed 3/10/2022, Examiner has the following comments as to the allowable subject matter in light of the newly cited references. 
Kennington, US PGPub. 2018/0243600 in paragraph 64 describes “The electrical circuitry for the adjustment buttons is shown in FIG. 13, and this circuitry may be on a circuit board located inside the bar and/or its covering. The squat bar 602 may also have a circuit that identifies the bar to the controller 400, so that when an adjustment button 604, 606 is pressed it sends a signal to the controller 400 to let it know the squat bar 602 is being used, so the controller 400 can then activate programs specifically tailored to the squat bar. Likewise, the handles 350, 352 can be equipped with similar circuitry to notify the controller 400 that handles are being used and to activate programs for the handles.”. Examiner notes the claim requires that in response to physical connection of an exercise accessory with a portion of an exercise machine, receive an identifier of the portion of the exercise machine. Kennington does not show receiving an identifier of the portion of the exercise machine. For at least this reason, the claim is considered allowable over the Kennington prior art.
Slawinski et al. (US PGPub. 2002/0077224) discloses in paragraph 39 that “FIG. 4 is a detail perspective drawing of connector 401B of cable attachment fitting 403B. Pin 405B attaches cable attachment fitting 403B to cable attachment assembly 303B for changing the barbell or for changing from barbell to dumbbells. Connector 401B electrically connects cable 204B1 to grip bar 307B via electrical cable 407B and bar connector 409B. Connector 409B is electrically connected to grip bar 307B. Grip sensor 307B acts as a capacitance electrode or sensor for the touch sensor apparatus discussed in the following figures. Only one cable is required to connect grip sensor 307B to touch sensor circuitry.”. Examiner notes again that the claim requires that in response to physical connection of an exercise accessory with a portion of an exercise machine, receive an identifier of the portion of the exercise machine. Slawinski et al. do not show receiving an identifier of the portion of the exercise machine. For at least this reason, the claims are also allowable over the Slawinski et al. prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784